Title: To Thomas Jefferson from Louis Gomez, 21 April 1789
From: Gomez, Louis
To: Jefferson, Thomas



Sir
Bayonne 21st. April 1789.

Having receivd the month of febry. last, a Cargo of wheat, from New-york, to my Consignment, by the brigg, Liberty, Capn. Wam.  Williamson, the first one Exported, from the Continent dispatch’d, by my friends, Messrs. Gouverneur Kemble & Ce. of that place, I have been pay’d in due time here, by Mr. Duclerc Collector, master General, the amount, of the Kings premium, according the arret, datted 23th. 9ber. last tho the bill loading, and the Coustum house Cleareance from new-york, has been sufficient for to recover said premium, in the same manner as I did, Mr. Duclerc, by the advice, or new Instructions, receivd he desires, that I should apply to you Sir in order to appear Evident that General Lamb Collector in the New-york, Custum house, he is really the very same person appointed by the Legislature, in the quality, at the naval office, of that place, as I did represent’d myself; I hope Sir, that you will be so good as to favored me with your answer for gratiffy, Mr. Duclerc request, in order, to prevent any difficultys, in the future, should, I receivd some, Cargoes more, as I do may Expect.
Mr. Jhon Coffin Jones, one of the most Worthey, and respectable merchants, of Boston, being now in your place, having provid’d me before his departure from here with his orders to load, for bordeaux, some quantity, of Whale bone, and Cascks whal oil, received here, 7ber. last, by the brigg, the Amiable Catherine, Capn. Robt. Birc[h] from Boston, having been inform’d, that will meet with some difficultys to Export this articles from here, as I am very well acquaint’d that, Those articles Export’d, as the produce of the American fisheries, imported at bayonne, in Conformity to the ordinance, of france, Exempts them from the duty of foreign oil, and Whale bone, being autenticated, that they are the produce of america fisheries, and imported in america bottoms, I think after such Certificate, that I shall rise every difficulty’s. I have already address, to Mr. Jones, in that subject and I have done yet this day in order that he should Confer with you, and I flatter myself that you will honored me with the requisite instructions; and being not in this place no body for to represent, the unite states, as a truë, and sincere friend, of america (where I do long to return) if during my stay in this City (my own Country) should be in my power to render you, Sir, or to the unite states any service I beg to dispose, of freely, six years most, of residency, at the Continent, had procure me, the acquaintance, of the most respectable friends, and the Honourable Marquis de lafayette among, to Whom, I have had the honour to reply, the post last, to the letter, that he has honored me With.

I am with Regard, and Respect, Your very obedient & Most humble Servant,

Louis Gomez

